IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
CHRISTOPHER NELSON, ) Case No. 3:17CV02428
)
Petitioner, ) JUDGE DONALD C. NUGENT
)
vV. )
)
ED SHELDON, ) MEMORANDUM OPINION
)
Warden, )
)
Respondent. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg. The Report and Recommendation (ECF #10) issued on January

31, 2019, is hereby ADOPTED by this Court.

I. Procedural History

Petitioner, proceeding pro se, filed for a Writ of Habeas Corpus pursuant to 28 U.S.C. §
2254 challenging the constitutionality of his conviction for murder, felonious assault, and
participation in a criminal gang. (Doc. No.1.) Magistrate Judge Jonathan D. Greenberg
recommended that the Petition be dismissed. (ECF #10). The Petitioner filed his objections to the

Magistrate’s Report. (ECF #13).
II. Standard of Review

The Court has reviewed de novo those portions of the Magistrate Judge’s Report and

Recommendation to which objections have been made. See Fed. R. Civ. P. 72(b).
Til. Analysis

Petitioner alleges the following grounds for relief: 1) denying Petitioner’s motion to
suppress statements obtained without Miranda warnings in violation of the Fifth Amendment, 2)
claiming ineffective assistance of counsel, 3) denying the Rule 29 motion and challenging the
sufficiency of evidence regarding Petitioner’s criminal gang conviction, and 4) arguing the
convictions are against the manifest weight of the evidence. For the following reasons, the Court
finds that Petitioner’s objections raise no arguments, both factual and legal, that have not been

fully addressed by the Magistrate’s Report and Recommendation.

The Magistrate correctly dismissed grounds two and three because of procedural default.
Petitioner failed to exhaust his state remedies prior to raising claims in a federal habeas corpus
proceeding. See 28 U.S.C. § 2254(b),(c). Additionally, Petitioner did not provide any valid
argument to allow a merits review of the otherwise procedurally defaulted claims. Grounds one

and four were reasonably dismissed based on a review on the merits.

In his objection, Petitioner asserts that grounds two and three should not be procedurally
defaulted because of the time limit for appeal to the Ohio Supreme Court, his pro se status, and
his mental incompetence are extraordinary circumstances which warrant relief from procedural
default. As discussed by the Magistrate, the right to appointed counsel extends to the first appeal
as of right, and no further. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); see also Jones v.
United States, 689 F.3d 621, 627 (6th Cir. 2012) (quoting Hall v. Warden, Lebanon Correctional
Inst., 662 F.3d 745, 751 (6th Cir. 2011)) (stating that to qualify as “extraordinary circumstances,”

the petitioner must show more than just his status as pro se or his limited access to a law library.)
Since Petitioner was appealing beyond the first appeal of right, he did not have the
constitutional right to appointed counsel. Additionally, Petitioner has failed to provide proof of
mental incompetency, and, thus, is not under extraordinary circumstances which would provide
relief from procedural default. Therefore, the Petitioner’s objection is without merit, and the
Magistrate Judge correctly denied the Petitioner’s second and third claims for relief under

procedural default.

IV. Certificate of Appealability
Pursuant to 28 U.S.C. § 2253, the Court must determine whether to grant a certificate of
appealability as to any of the claims presented in the Petition. 28 U.S.C. § 2253 provides, in part,
as follows:

(c)(1) Unless a circuit justice or judge issues a certificate of appealability, an
appeal may not be taken to the court of appeals from—

(A) the final order in a habeas corpus proceeding in which the
detention complained of arises out of process issued by a State court; or

(B) the final order in a proceeding under section 2255

(2) A certificate of appealability may issue under paragraph (1) only if the
applicant has made a substantial showing of the denial of a constitutional nght.

(3) The certificate of appealability under paragraph (1) shall indicate which
specific issue or issues satisfy the showing required by paragraph (2).

In order to make a “substantial showing” of the denial of the constitutional right, a habeas
prisoner must demonstrate “that reasonable jurists could debate whether...the petition should
have been resolved in a different manner or that the issue presented was adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595,
1604, 146 L. Ed. 2d 542 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 889, 103 S. Ct. 3383,
3393, 77 L. Ed. 2d 1090 (1983).

Where a district court has rejected the constitutional claims on the merits, the petitioner
must demonstrate only that reasonable jurists could find the district court’s assessment of the
constitutional claims debatable or wrong. Slack, 529 U.S. at 484. For the reasons outlined in the
Magistrate Judge’s Report and Recommendation, a reasonable jurist could not conclude this
court’s assessment of Petitioner’s claim is debatable or wrong. Accordingly, the Court declines to
issue a certificate of appealability.

V. Conclusion

The Magistrate’s Report and Recommendation fully and correctly addresses all of the
Petitioner’s claims, and the Petitioner’s objections are unwarranted. This Court, therefore, adopts
the Magistrate’s report in its entirety. Further, the Court certifies, pursuant to 28 U.S.C. §
1915(a)(3), that an appeal from this decision could not be taken in good faith, and there is no
basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed R. App. P.

22(b).

I /
tle, ANA | uf
IT IS SO ORDERED. Lind VILA Wf
NMEA . [earn

DONALD C. NUGENT
United States Distri t Judge

[ [ 4 I
DATED: Naw Lt L¢/9 V
i (
\

 

&
